      Case 1:19-cv-09301-PGG-SLC Document 25 Filed 06/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSE HINOJOSA,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 19 Civ. 09301 (PGG) (SLC)

                                                                           ORDER
BLACK ROSE HOSPITALITY GROUP LLC, d/b/a THE
BRUAGARY, et al.,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         The parties having reached a settlement on all issues during their mediation (See ECF No.

24) are directed to jointly submit their settlement agreement for Court approval under Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The parties are directed to submit

their settlement agreement and relevant documents to the Court, by Monday, July 20, 2020, for

review by the Honorable Paul G. Gardephe. Accordingly, the Initial Conference scheduled for

Tuesday, July 7, 2020, is adjourned sine die.


Dated:             New York, New York
                   June 19, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
